Citation Nr: 1518599	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to October 1972, from November 1990 to May 1991, from September 1994 to December 1994, and from January 2002 to October 2002 with additional periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was originally denied service connection for depression in an April 2008 rating decision.  That decision was not timely appealed; however, in light of Clemons, and the Veteran's claim for service connection for PTSD, the Board finds that it is more appropriate to recharacterize the Veteran's claims as a claim for an acquired psychiatric disorder.  Therefore, the issue has been recharacterized on the title page to reflect as such.  

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's appeal.  A review of the VBMS claims file reveals additional records relevant to the Veteran's appeal.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's major depressive disorder (MDD) is etiologically related to his non-combat experiences during active duty service.

2.  The Veteran does not have a current diagnosis for a TBI.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for MDD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in March 2010 and April 2010.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in October 2010.  

In November 2010, the RO issued a formal finding on the unavailability of the Veteran's service treatment records from June 1972 to October 1972.  The RO listed the efforts to obtain the Veteran's service treatment records, explained that all efforts to obtain the needed information had been exhausted, and stated that any further attempts would be futile. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

	Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that he served as a military policeman during active duty service.  He explained that his duties involved transporting prisoners of war and picking up dismembered bodies after tanks had moved through an area.  The Veteran said he saw charred bodies and prisoners commit suicide.  He said he witnessed a fellow soldier get injured from an Improvised Explosive Device (IED) that had exploded.  A member in his unit was killed during a mortar attack.  He also explained that there were constant mortar and artillery rounds around the base.  See April 2010 statement and October 2010 VA examination.  Since returning from service, the Veteran's family members reported that the Veteran was depressed, angry, and delusional; had feelings of hopelessness, worthlessness, and guilt; and had insomnia, fatigue, frequent sadness, loss of interest, low energy, trouble concentrating, a poor appetite, low self-esteem, and difficulty making decisions.  See February 2010 statements.

The Veteran's available DD Form 214 reflects that his military occupational specialty (MOS) was as Military Police and that he served in Southwest Asia from March 2002 to September 2002.  

Service treatment records from June 1986 to September 2002 reflect no complaints, treatment, or diagnosis for any mental health problems.  

A February 1992 VA treatment record reflects that the Veteran reported that his wife had filed for divorce when he returned from the Persian Gulf.  He said he was depressed and having interpersonal problems at work.  He was diagnosed with marital maladjustment in crisis and adjustment disorder with depression.  

A March 1992 VA treatment record documents that the Veteran complained of problems sleeping.  The VA treating physician noted that the Veteran was trying to cope with marital problems and avoid a divorce.  The Veteran was diagnosed with adjustment disorder with depressed mood.  

A February 1995 consultation sheet reflects that the Veteran reported having a short fuse, a temper, insomnia, problems with family and work relationships, stressful feelings, nervousness and a tight stomach.  The Veteran had a provisional diagnosis of PTSD.  

A January 2009 VA treatment record documents that the Veteran came for treatment after receiving a positive screening for PTSD.  The Veteran complained of frequent sleeping disturbances and recurrent thoughts of episodes while he was deployed as military police during the Persian Gulf conflict.  He also reported episodes of irritability and poor tolerance to noises.  The VA treating physician diagnosed the Veteran with adjustment disorder with mixed emotional factors.  

A February 2009 VA treatment record reflects that the Veteran complained of flashbacks, memories, and nightmares about incidents during his deployments during the Persian Gulf War in 1991 and Iraq War in 2002.  

The Veteran submitted a January 2010 Independent Medical Evaluation (IME) report from Dr. Figueroa.  Dr. Figueroa noted that he had reviewed the Veteran's medical record and had performed an in-person examination.  Dr. Figueroa noted that the Veteran had flashbacks and nightmares, was unable to get along with others, had no friends, was unable to maintain social relationships with his family or friends, had constant panic attacks and depression, was always in the house, had constant fear and panic, was always hallucinating, and was in constant danger of hurting himself or others.  After performing an objective evaluation, Dr. Figueroa found that the Veteran had severe symptoms of depressed mood, flat affect, auditory hallucinations, crying spells, automatic hyperactivity, and a lack of appetite.  Dr. Figueroa also found that the Veteran had insomnia, difficulty concentrating or to persist at simple tasks, feelings of hopelessness and worthlessness, loss of libido, and low self-esteem.  Dr. Figueroa noted additional symptoms of tingling sensations, fainting, discomfort, depersonalization, fear of losing control, accelerated heart rate, sweating, trembling, sensation of shortness of breath, and feelings of choking.  Based on DSM-IV criteria, Dr. Figueroa diagnosed the Veteran with PTSD and MDD and found that the Veteran met all of the DSM-IV criteria.  Dr. Figueroa stated that he was certain that the Veteran's PTSD and major depression was exacerbated and in direct relation to the Veteran's military services.  

An April 2010 VA treatment record documents that the Veteran reported sleeping disturbances with nightmares of his experiences during the Iraq War.  The Veteran's wife said that the Veteran screamed and fought at night in his sleep.  The Veteran was diagnosed with adjustment disorder with mixed emotional factors.  

The Veteran underwent a VA examination in October 2010.  The Veteran reported symptoms of difficulty sleeping with nightmares, being socially withdrawn and irritable, and having ruminations.  The Veteran said the symptoms began after his tour in Desert Storm and occurred four times a week.  The Veteran described his non-combat military experiences during Desert Storm as a military policeman.  Upon objective evaluation, the VA examiner found that the Veteran had PTSD symptoms of recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, markedly diminished interest or participation in significant activities, difficulty falling asleep or staying asleep, and irritability or bursts of anger.  The VA examiner found that the Veteran did not meet DSM-IV criteria for a diagnosis of PTSD.  The VA examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and found that his diagnosis bore no relationship with his military tour.  No rationale was provided for the opinion.  

In a July 2013 addendum to the January 2010 IME, Dr. Figueroa explained that his medical opinion was based on the facts documented in the Veteran's claims file.  Dr. Figueroa stated that the Veteran had experienced traumatic events during the Persian Gulf War.  Dr. Figueroa referred to the provisional PTSD diagnosis that the Veteran had received in 1995.  Dr. Figueroa also found that the 1995 diagnosis was based on the same symptoms that the Veteran currently had and that the Veteran had received VA treatment within one year of his discharge from service.  Dr. Figueroa opined that it was more likely than not that the Veteran's PTSD was in direct relation to the events he experienced while on active duty in the Persian Gulf.  

As an initial matter, the Board finds that the evidence is not sufficient to demonstrate that the Veteran has a PTSD diagnosis that conforms to VA regulations.  The Veteran's claimed in-service stressor, which qualifies as a fear of hostile military or terrorist activity, was not confirmed by a VA psychiatrist or VA psychologist to be adequate to support a PTSD diagnosis, in compliance with 38 C.F.R. § 3.304(f)(3).  As the Veteran's only PTSD diagnosis of record was provided by an independent physician, the Board cannot rely on this diagnosis to support the Veteran's service connection claim.  

Nevertheless, the Veteran does have a current diagnosis of major depressive disorder from Dr. Figueroa, the independent physician (January 2010 IME).  

Furthermore, the Board finds that the Veteran's statements and those of his family members regarding his in-service non-combat experiences and his symptoms upon returning from service are competent and credible as they are consistent with the circumstances of his service as a military policeman.  

The Board finds that there are conflicting medical opinions as to the etiology of the Veteran's current psychiatric symptoms.  The October 2010 VA examiner found that the Veteran's depressive disorder NOS was not related to his military service.  The Board finds the October 2010 opinion offers little probative value, because the October 2010 VA examiner offered no rationale for why the Veteran's depressive disorder NOS had no relationship to his service.  Dr. Figueroa found in his January 2010 IME and July 2013 addendum opinion that the Veteran's current psychiatric symptoms had developed during the Veteran's deployment to the Persian Gulf as a result of his traumatic military experiences.  The Board finds that the January 2010 IME and July 2013 addendum opinion are the most probative evidence as to the etiology of the Veteran's diagnosed major depressive disorder.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for major depressive disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the Veteran has been diagnosed with other psychiatric diagnoses, including PTSD.  However, the Board finds the most probative evidence of record shows that the Veteran has a major depressive disorder and not necessarily PTSD.  Nevertheless, the evidence does not differentiate symptoms attributable to depression versus those due to PTSD.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected major depressive disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

	TBI

The Veteran contends that he sustained a TBI when he was on a maneuver with the Tank Company.  One of the vehicles stepped on an IED and it detonated close to his Humvee knocking him unconsciousness.  He said that since then, he had symptoms of getting lost, being easily confused, feeling tired every day, getting angry for no reason, difficulty falling asleep, headaches, memory problems, and slowness with thinking and reading.  See April 2010 statement. 

Initially, the Board acknowledges that the Veteran is competent to describe symptoms that he experiences related to his claimed disability such as confusion, fatigue, anger, difficulty falling asleep, headaches, and cognitive problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding a TBI, as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

The Board finds that service connection for a TBI is not warranted, because there is no probative evidence of an underlying current disability. 

Service treatment records do not reflect any complaints, treatment, or diagnosis related to a TBI.  The Veteran affirmatively denied any symptoms of loss of memory or amnesia, frequent or severe headaches, dizziness or fainting spells, head injury, or frequent trouble sleeping.  See June 1986, April 1991, April 1994, May 1996, November 1999, and July 2001 reports of medical history.  

VA treatment records from October 2002 to March 2013 reflect no complaints, treatment, or diagnosis for a brain injury or symptoms related to a brain injury.  

The only documented medical evidence of a brain injury was in a January 2010 IME report from Dr. Figueroa.  Dr. Figueroa noted the Veteran's reported subjective symptoms associated with his claimed brain injury.  Dr. Figueroa did not make any objective findings of symptoms related to the Veteran's brain injury.  Dr. Figueroa diagnosed the Veteran with a TBI and found that his TBI was related to his military service.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that Dr. Figueroa's IME report, as it relates to the Veteran's TBI, has little probative value as to the issue of whether the Veteran has a TBI.  The IME includes no objective findings that the Veteran has a TBI.  No cognitive or neurological testing was reported as having been performed.  Therefore, the Board concludes that there is no probative medical evidence that the Veteran has a current diagnosis for a TBI.  

As the Board has already concluded that the Veteran is not competent to diagnose a TBI, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim of entitlement to service connection for a TBI.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection for a TBI must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for a TBI is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


